On Rehearing.
Per Curiam.
Separate proceedings were brought to foreclose a mortgage predicated upon a conveyance of land alleged to have been in legal effect a mortgage and to redeem from the mortgagee, the mortgagee being in possession by agreement. These proceedings were consolidated and a decree was rendered that if the heirs of the mortgagor or his widow shall pay.to the mortgagee “within sixty days from the filing of this decree the sum of $410.00 with legal interest from October 25, 1903, also the sum of $4000.00 which the court finds to be the value of the improvements as set forth in the preceding clause of this decree,” found to be equitable under the facts and circumstances of the case, then the mortgagee shall turn over to such heir or heirs so redeeming the possession of the land, “and shall also execute a proper release or quit-claim deed to cover the said land. Failing to make such payments the said property shall be owned absolutely in fee simple by the” mortgagee. This decree was dated February 18, 1919, and was affirmed December 3, 1920, and a rehearing denied December 17, 1920. Williams v. Morgan, 80 Fla. 779, 86 South. Rep. 845.
In a petition filed February 8, 1921, by the one desiring to redeem, it is alleged that the mandate showing the affirmance on December 3, 1920, of the decree of February *22118, 1919, was filed in the Circuit Court January 23, 1921; that on February 5, 1921, the amount decreed to be paid for redemption was tendered to solicitors for the mortgagee and a deed requested under the decree; that the tender was refused and on February 7, 1921, the amount was paid into the registry of the court. The petition prayed for a writ of possession and that the mortgagee be required to make the deed of conveyance as decreed by the court. On February 12, 1921, the mortgagee answered the petition averring that more than 60 days had elapsed since the affirmance of the decree and before a tender was made, and praying for a decree in favor of the mortgagee.
The court awarded a writ of possession and held the' mortgagee in contempt for not making the conveyance as decreed. This decree was affirmed. A rehearing was granted.
It appears that the mandate of this court was issued December 18, 1920, and was received by the Clerk of the Circuit Court about December 23, 1920, and filed January 24, 1921. The tender was made to redeem under the decree on February 5, 1921, and payment into the registry of the court was made February 7, 1921.
The decree allowing sixty days from its filing for redemption was subject to the appeal; and after affirmance on appeal duly taken a like period of sixty days should be allowed for redemption. When the decree was affirmed, the time that elapsed before the appeal was taken twenty-three days after the decree was filed, should not be deducted from the sixty days within which redemption could be made after affirmance of the decree and the receipt of the mandate for filing in the Circuit Court. This rule is particularly applicable to cases of -redemption of homesteads from mortgages, and it is a proper rule under the *222facts of this case. The question is not the effect of a supersedeas but the intent and effect of the decree of affirmance.
In enforcing the decree the chancellor will take care that equity be done to both parties and that no undue hardships be enforced. With this admonition to the chancellor the decree appealed from is hereby re-affirmed.
Taylor, C. J., and Whitfield and Browne, J. J., concur.
Ellis and West, J .J., dissent.